     Case 2:20-cr-00054 Document 51 Filed 09/17/20 Page 1 of 6 PageID #: 216



              IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA


v.                                         CRIMINAL NO: 2:20-cr-00054


NEDELTCHO VLADIMIROV


                   MOTION BY THE UNITED STATES TO TOLL
                 THE SPEEDY TRIAL ACT AND CONTINUE TRIAL

       Comes now the United States of America, by Andrew J. Tessman,

Assistant United States Attorney for the Southern District of West

Virginia, and respectfully requests that this Court toll the Speedy

Trial Act and continue trial in this case based on the public

health threat caused by the COVID-19 virus and the General Orders

entered in the Southern District of West Virginia. 1

       Defendant was arrested on a criminal complaint on February

10, 2010 and indicted on March 10, 2020.           Trial was scheduled for

May 11, 2020. On March 13, 2020, the Court continued all grand

juries and jury trials in this District from Thursday, March 13,

2020 to March 27, 2020, per General Order in Case No. 2:20-mc-

00052. On April 13, 2020, after the defendant filed a motion to




       1
       The undersigned attorney attempted to confer with counsel
for the defendant, Rachel Zimarowski, concerning the proposed
extension but was unable to make contact.
   Case 2:20-cr-00054 Document 51 Filed 09/17/20 Page 2 of 6 PageID #: 217



continue the trial (ECF 35), the Court continued trial to July 13,

2020 (ECF 36).

       On April 14, 2020, General Order #5 further continued all

grand juries, jury trials, and in-person hearings until May 31,

2020. On May 22, 2020, General Order #6 further continued all grand

juries, jury trials, and in-person hearings until June 30, 2020.

On June 22, 2020, the Court continued the trial to July 27, 2020,

due to concerns about the COVID-19 pandemic and the General Orders

filed in Case No. 2:20-mc-00052. ECF 41. General Orders #7 and #8

reopened     the   courthouse   on   a       restricted   basis   with   certain

precautionary health restrictions in place. On July 21, 2020, after

the defendant filed a motion to continue the trial (ECF 44), the

Court continued trial to October 19, 2020 (ECF 45).

       The United States now moves the Court to continue the trial

for at least 30-60 days from October 19, 2020. If the Court

continues the trial, the United States further moves for an order

specifically tolling the time period from October 19, 2020 through

the new trial date based on excludable delay under the Speedy Trial

Act.

       The   requested   continuance         is   excludable   delay   under   the

provisions of the Speedy Trial Act.               18 U.S.C. § 3161(h).   Section

3161(h) governs the periods of time which shall be excluded from

the time period within which a defendant must be brought to trial

under the Speedy Trial Act. Specifically, § 3161(h)(7)(A) excludes

                                         2
   Case 2:20-cr-00054 Document 51 Filed 09/17/20 Page 3 of 6 PageID #: 218



"delay resulting from a continuance granted by any judge on his

own motion . . . if the judge granted such continuance on the basis

of his findings that the ends of justice served by taking such

action outweigh the best interest of the public and the defendant

in a speedy trial.”        In making this ends-of-justice finding, the

court is to consider, inter alia, whether the failure to continue

the proceeding would “be likely to make a continuation of such

proceeding impossible, or result in a miscarriage of justice.”

Id. § 3161(h)(7)(B).

     The ends of justice outweigh the interests of the public and

the defendant in a speedy trial due to the measures the Court has

reasonably taken to address the substantial public health threat

posed to the public by the COVID-19 virus. A further continuance

of the October 19, 2020 trial is necessary based on continued

health   concerns    and    the   difficulties    and   complications        of

preparing for trial.

     It is difficult to subpoena and meet with witnesses, including

law enforcement officers. Given the circumstances of the COVID-19

pandemic in Kanawha County, West Virginia, trial preparation for

the October 19, 2020, trial in this case will pose an exceptional

health risk to law enforcement agents 2 assigned to the case because


     2 Additionally, the case agents are          employed with the U.S.
Secret Service, and these case agents are         presently on a security
detail related to the November 2020 U.S.         Presidential campaigns.
These are essential witnesses and their          unavailability places a
                                      3
   Case 2:20-cr-00054 Document 51 Filed 09/17/20 Page 4 of 6 PageID #: 219



they will need to travel throughout Kanawha County and elsewhere

to track down witnesses and serve trial subpoenas. Due to the

nature of the case, certain types of witnesses (i.e. the “boosters”

alleged to have conspired with Vladimirov to steal items from

retail stores) do not have reliable contact information. These

witnesses will be more difficult to track down to serve with

subpoenas,   and   officers   will   likely   be   required   to   meet      and

interact with several individuals other than the witnesses in

public in order to locate the witness. Trial preparation further

poses a serious health risk to counsel and witnesses because it is

not possible to meet with every witness in this case telephonically

or by video. At least two witnesses will need to travel from out

of state for trial preparation and the jury trial.

     The October 19, 2020, jury trial will pose a serious health

risk to the litigants, witnesses, court personnel, and the jury

pool. U.S. District Judge Joseph R. Goodwin recently entered an

Order continuing a criminal jury trial set for September 29, 2020,

to March 2, 2021. See Case No. 2:19-cr-00058 (Dkt. No. 82). In

that Order, Judge Goodwin expressed “reservations about gathering

the number of people necessary to properly hold a criminal trial

into one room” due to the COVID-19 pandemic. In support of the

continuance, Judge Goodwin specifically pointed out that: (1) West



significant strain on the United States’ ability to prepare for
the October 19 trial.
                                      4
   Case 2:20-cr-00054 Document 51 Filed 09/17/20 Page 5 of 6 PageID #: 220



Virginia has not yet achieved the threshold percent positive rate

recommended by public health officials before resuming suspended

activities; (2) West Virginia’s highest in the nation transmission

rate;    and   (3)   Kanawha    County,     West    Virginia,     is    currently

designated ‘red’ by the West Virginia Department of Education,

which means it has a seven-day average of more than twenty-five

positive cases per 100,000 residents.

       Accordingly, the United States respectfully requests that

based on the above-stated health concerns, the Court toll the time

from    October   19,   2020,   through     the    new   trial   date   from   the

calculation of the time period for when this case must go to trial.

The United States further respectfully requests that the Court

continue the trial in this matter and all related deadlines and

hearings for at least 30 days from its current trial date of

October 19, 2020.

            DATED: September 17, 2020

                                      Respectfully submitted,

                                      MICHAEL B. STUART
                                      United States Attorney

                                By:   /s/ Andrew J. Tessman
                                      ANDREW J. TESSMAN
                                      Assistant United States Attorney
                                      West Virginia Bar No. 13734
                                      300 Virginia Street, East
                                      Room 4000
                                      Charleston, WV 25301
                                      Telephone: 304-345-2200
                                      Email: andrew.tessman@usdoj.gov


                                        5
   Case 2:20-cr-00054 Document 51 Filed 09/17/20 Page 6 of 6 PageID #: 221



                         CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing document has been

electronically filed and service has been made on opposing counsel

by virtue of electronic filing on September 17th, 2020 to:


     Rachel Zimarowski
     United States Courthouse, Room 3400
     300 Virginia Street East
     Charleston, West Virginia 25307




                                         By:   s/Andrew J. Tessman
